HENRY, J.
The original action below was commenced by the defendants in error here against the plaintiff in error, before a justice of the peace, in forcible detainer, to recover possession of leased premises, upon forfeiture of the term for permitting gaming theron. A verdict of “not guilty” and judgment rendered thereon were set aside by the justice, and a new trial granted on the statutory ground that the verdict was obtained by partiality. Section 6560 R. S. (Sec. 10352 G. 0.)
At the second trial a verdict and judgment were recovered by the defendants in error. The plaintiff in error, by leave of court, filed his petition in error in the court of common pleas. There the judgment of the justice of the peace was affirmed and error is now prosecuted here.
A preliminary question raised by the defendants in error here challenges the jurisdiction of this court in this kind of a case upon the ground that forcible entry and detainer is a form of action intended to afford summary relief against a tenant wrongfully continuing in the possession of leased premises. It is urged that even the court of common pleas can not entertain proceedings in error prosecuted to reverse a judgment of the kind here presented, except upon leave first sought and obtained, and that if litigation in such cases may be indefinitely prolonged by the tenant’s persistence in seeking review through all the courts, the delay will amount to a denial of justice. Rothwell v. Winterstein, 42 Ohio St. 249, is cited. But that case decides merely that a proceeding in error to reverse the judgment of a justice of the peace can only be commenced in the -first instance in the court of common pleas, and there only by its leave, and that its refusal to grant such leave is not reviewable. Moreover, Sec. 6709 R. S. (Sec. 12247 G. C.), provides generally that:
“A judgment rendered or final order made by any court of common pleas, or a judge thereof, may be reversed, vacated or modified by the circuit court of the county wherein such court is located, for errors appearing upon the record.”
We hold, therefore, that we have jurisdiction to entertain this proceeding in, error.
*125Coming now to the errors assigned by the. plaintiff in error we shall consider them in their order.
1. It is urged that the justice of the peace had no jurisdiction of the action because a single notice to vacate the premises was made to serve the double purpose of compliance with the requirements of Secs. 4276 and 6602 R. S. (Sees. 5972 and 10450 G-. C.), in that behalf. These sections are as follows:
Section 4276 (5972). “Whenever premises are occupied for gaming or lottery purposes the lease or agreement under which they are so occupied shall be absolutely void at the instance of the lessor, who may at any time obtain possession by civil action, or by action of forcible detainer before a justice of the peace; and if any person leases premises for gaming or lottery purposes, or knowingly permits them to be used and occupied for such purposes, and fails immediately to prosecute, in good faith, an action or proceeding for the recovery of the premises, such lessor shall be considered in all cases, civil and criminal, as a principal in carrying on the business of gaming, or a lottery in such building.
Section 6602 (10450). “It shall be the duty of the party desiring to commence an action under this chapter, to notify the adverse party to leave the premises, for the possession of which action is about to be brought, which notice shall be served at least three days before commencing the action, by leaving a written copy with the defendant, or at his usual place of abode, if he can not be found. ’ ’
The contention is that the former of these sections contemplates a notice of forfeiture and gives a choice of remedies as between forcible detainer in the court of a justice of the peace, and ejectment in the court of common pleas. The plaintiffs below having elected the former remedy, they were obliged, it is insisted, to comply with all prerequisites to the maintenance of that species of action, including the service of notice to leave the premises, as provided by See.'6602 (10450).
It will be noticed, however, that Sec. 4276 (5972), though it provides that a lease of premises shall for the causes therein named “be absolutely void at the instance of the lessor” contains no express requirement of notice to be served upon the lessee, and we think that no notice other than that incident to the bringing of the suit in one form or the other need be given. *126We hold, therefore, that the justice of the peace had jurisdiction of the action which was brought before him.
2. It is urged further that the justice of the peace exceeded his jurisdiction in granting a new trial, after the first verdict and judgment were rendered.
The contention is that Sec. 6609 R. S. (Sec. 10458 G-. C.), which applies only to the rendition of judgment in forcible entry and detainer cases, is so irreconcilable with Sec. 6560 R. S. (Sec. 10352 G. C.), which provides generally for the granting of new trials by justices of the peace, that the latter can have no application to forcible entry and detainer cases. These sections are as follows:
Section 6609 (10458). “The justice shall enter the verdict upon his docket, and shall render such judgment in the action as if the facts, authorizing the finiding of such verdict had been found to be true by himself.
Section 6560 (10352). “It shall be lawful for the justice before whom a cause has been tried, on motion, and being satisfied that the verdict was obtained by fraud, partiality or undue means, at any time within four days after the entering of judgment, to grant a new trial, and he shall set a time for the hew trial, of which the opposite party shall have at least three days notice. ’ ’
It is true that the regulations governing the rendition of judgment under Sec. 6609 (10458) in forcible entry and detainer cases differ essentially from those that govern the rendition of other judgments under Sec. 6579 (10378), But we do not agree that Section 6609 makes the finding of the jury so conclusively the finding of the justice himself, when judgment has been rendered upon the verdict, as to preclude his right to grant a new trial under Sec. 6560 (10352), when, satisfied that the verdict was obtained by partiality. We hold, therefore, that the justice had jurisdiction to grant a new trial for the cause specified, and that the first judgment is no longer effective.
3. It is urged also that under Sec. 6705 R. S. (Sec. 10490 G. C.), making those provisions of the code of civil procedure “which are in their nature applicable to the proceedings before justices, and in respect of which no special provision is made in this title [the justices’ code], are applicable to the proceedings *127before the justices of the peace,” the trial court erred in refusing to charge as requested before argument. We do not subscribe to this view. Justices of the peace are not required to instruct the jury at all and the provisions of the code of civil procedure in regard to requests to charge before argument are not in their nature applicable to proceedings before justices of the peace.
4. It is urged that the justice erred in his general charge to the jury, but though the instructions were not well presented, our duty in regard to justices’ proceedings, where jurisdiction is shown, is not to view them with a critic’s eye, but pass their imperfections by, unless they are so plainly erroneous and prejudicial as to indicate that the final result is unjust and unlawful. In the record before us we note that all of the requests presented by the defendant below were given to the jury, except No. 2, which is in conflict with the case of Ulsemer v. State, 11 Dec. Re. 889 (30 Bull. 293), and the charge from that case was repeated verbatim to the jury in this case at his request. Under these circumstances we find no error in the charge as a whole.
5. It is complained further that the justice permitted the jury to separate for the night after their deliberations had commenced, contrary to the provisions of See. 6557 R. S. (Sec. 10349 G. C.), which requires that:
“After the jury shall have been sworn, they shall sit together, and hear proofs and allegations of the parties; and, after hearing the same shall be kept together in some convenient place under the charge of a constable, until they have agreed upon their verdict, or shall be discharged by the justice. ’ ’
This provision is clearly directory, and unless its violation be shown to have resulted prejudicially to the defeated party, no error can be predicated upon it. Downer v. Baxter, 30 Vt. 467; Cullers v. Baltimore & O. Ry., 1 O. S. C. D. 266 (33 Bull. 90); Armleder v. Lieberman, 33 Ohio St. 77 [31 Am. Rep. 530].
For like reasons we think there was no error in refusing to discharge the jury when the foreman reported on the first evening that they would probably be unable to agree, or at least that he saw no chance thereof at the present time.” Section 6559 R. S. (Sec. 10359 G. C.); Poage v. State, 3 Ohio St. 229, 239; Hines v. State, 24 Ohio St. 134, 138.
*1286. Misconduct of counsel and jury is also urged as a ground for reversal. But without reviewing the facts of the alleged misconduct at length, it suffices to say that we do not find any prejudicial error in these respects.
There being no ground for reversal found in the record the judgments of the court of common pleas and of the justice court are affirmed.
Marvin and Winch, 33., concur.